Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Borenstein et al.			:
Application No. 15/807,063			:		
Filing Date: November 8, 2017		:		Decision on Petitoin
Patent No. 10,593,222				:
Issue Date: March 17, 2020			:
Attorney Docket No. G1816.10002US03	:
	

This is a decision on the petition filed February 22, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 requesting issuance of duplicate letters patent.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The two-month period does not apply to the submission of a petition under 37 C.F.R. § 1.182 requesting issuance of duplicate letters patent.  Any renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R.      § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A request for duplicate letters patent can take the following forms:

(1)	A petition under 37 C.F.R. § 1.181 with no petition fee establishing 
non-receipt of the original letters patent, or
(2)	A petition under 37 C.F.R. § 1.182, the petition fee set forth in 37 C.F.R. 
§ 1.17(f), and an assertion the original letters patent has been lost, misplaced, destroyed, or never received.

The request asserts the original letters patent was not received, and the petition does not include a petition fee.  Therefore, the request is being treated as a petition under 37 C.F.R. § 1.181.

Background

At all relevant times, the address of record has been the address associated with Customer        No. 134581. 


Burbage Law
175 South Main St.
Suite 500
Salt Lake City, UT  84111

The patent was mailed to the address of record on March 17, 2020.

On an unknown date, the address associated with the customer was changed to the following address (“Address-2”):

Burbage Law, P.C.P.O. Box 3607Pawleys Island SC 29585-3607

The petition was filed on July 28, 2020.  The petition asserts the original letters patent were not received.  

Discussion

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  The evidence of non-receipt submitted with the petition consists of an assertion that “the ribbon copy of this patent was never received.”  A mere assertion an Office communication or patent was not received, without more, is not sufficient to overcome the presumption that the communication or patent was delivered to the address of record.  Therefore, the petition is dismissed.

A renewed petition under 37 C.F.R. § 1.181 with additional evidence may be filed in response to this decision.  In the alternative, a petition under 37 C.F.R. § 1.182 requesting duplicate letters patent may be filed in response to this decision.Although not directly applicable to the non-receipt of a patent, the showing necessary to establish non-receipt of an Office communication can be found at MPEP § 711.03(c)(I)(A), which states,

[A]n allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action....

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.  A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

The sole evidence of non-receipt of the original letters patent consists of an assertion the    original letters patent were not received.  The assertion, without more, is insufficient to establish non-receipt of the original letters patent.  Therefore, the petition is dismissed.

A renewed petition under 37 C.F.R. § 1.181 with additional evidence and/or a petition under      37 C.F.R. § 1.182 (including petition fee) may be filed in response to this decision.  If a renewed petition under 37 C.F.R. § 1.181 is filed, the additional evidence submitted with the petition should include, but not be limited, at least one of the following:

(1)	An assertion that Burbage Law was physically located at Address-1 during the period beginning on March 17, 2020, and ending on April 17, 2020, and/or
(2)	An assertion the address associated with the customer number was changed to Address-2 prior to March 17, 2020.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions





    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.